Exhibit 10(Y)

CARPENTER TECHNOLOGY CORPORATION

STOCK-BASED COMPENSATION PLAN

FOR OFFICERS AND KEY EMPLOYEES

STOCK OPTION AWARD AGREEMENT

CARPENTER TECHNOLOGY CORPORATION (the “Company”) grants this STOCK OPTION to the
individual identified below (the “Participant”). Capitalized terms used herein
without definition have the respective meanings ascribed to them in the
CARPENTER TECHNOLOGY CORPORATION STOCK-BASED COMPENSATION PLAN FOR OFFICERS AND
KEY EMPLOYEES, as amended and effective July 1, 2011 (the “Plan”); the terms,
conditions and provisions of which are applicable to the Award evidenced hereby
and incorporated herein by reference.

1. Grant of Option. The Participant has been granted a non-qualified stock
option (the “Option”) to purchase the number of Shares set forth below (the
“Option Shares”) pursuant to the terms of the Plan.

2. Price. The purchase price per Option Share is set forth below.

3. Term of Exercise. One-third (1/3) of the total Option Shares shall become
exercisable on each of the first three anniversaries of the Grant Date
contingent upon continued employment of the Participant with the Company on each
such anniversary and shall continue to be exercisable within the period ending
on the tenth anniversary of the Grant Date, except as otherwise provided under
the terms of the Plan.

4. Payment. Notice of the Participant’s intention to exercise all or a portion
of the Option shall be given (in accordance with the procedures established by
the Company from time to time) by the Participant or, in the case of death of
the participant, his/her legal representative. The form of payment is to be
specified in such notice. Full payment for Option Shares purchased shall be made
to the Plan Administrator, as specified in the guidelines, following delivery to
the Plan Administrator of notice of intention to exercise.

5. Automatic Exercise. Any Option Shares that are exercisable but unexercised as
of the tenth anniversary of the Grant Date shall be automatically exercised on
the tenth anniversary of the Grant Date if the purchase price of an Option Share
is less than the Fair Market Value of a Share on such date and the automatic
exercise will result in the issuance of at least one (1) whole Share to the
Participant after payment of the purchase price and any applicable tax
withholding requirements. Payment of the purchase price and any applicable tax
withholding requirements shall be made by having the number of Shares to be
issued upon exercise reduced by a number of Shares having a Fair Market Value on
the date of exercise equal to the purchase price and any applicable tax
withholding requirements.

6. Binding Effect. Subject to the terms of the Plan, the terms of this Option
shall be binding upon, and inure to the benefit of, both the Company, its
successors and assigns, and the Participant, his/her heirs and personal
representatives.

7. Plan Compliance. The Participant should be aware that the terms of this
Option, including methods for exercise, may be modified without the consent of
the Participant to comply with applicable law, stock exchange or accounting
requirements.

 

Name of Participant:  

 

    CARPENTER TECHNOLOGY CORPORATION

Number of

Option Shares:

 

 

    By:  

 

Purchase Price

per Option Share:

 

 

    President and Chief Executive Officer Grant Date:  

 

     